PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Fujisaka, Wayne, Tatsuji
Application No. 16/157,033
Filed: 10 Oct 2018
For: PORTABLE SHADE ARTICLE CONFIGURED TO FIT OVER THE HEAD, OR HEAD AND HAT, OF A USER
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition pursuant to 37 CFR 1.137(a), filed on February 2, 2021, to revive the above identified application.   

There is no indication that petitioner was ever empowered to prosecute the instant application.  However, in accordance with 37 CFR 1.34, the signature of Rob L. Phillips appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts. 

The petition is GRANTED.

The above application became abandoned for failure to timely file a reply to the Non-Final Office action mailed on May 22, 2020.  This Office action set a shortened statutory period for reply of three months.  No extensions of time under 37 CFR 1.136(a) were obtained.  The application became abandoned by operation of law on August 24, 2020.  The Office mailed a Notice of Abandonment on December 8, 2020.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) a Notice of Appeal and the fee of $210.00; (2) the petition fee of $525.00; and (3) a statement of unintentional delay.  

The two-month period for filing an appeal brief under 37 CFR 41.37 (accompanied by the fee required by 37 CFR 41.20(b)), runs from the date of this decision.  


This application is being referred to Technology Center AU 3732 to await the filing of an appeal brief or for such other appropriate reply as may be submitted to continue prosecution of the application.

Telephone inquiries concerning this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/. 


/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions